DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2021 has been entered.
 
Response to Arguments
	Applicant’s arguments concerning the previous prior art rejections under 35 U.S.C. § 103 have been fully considered but are not persuasive for the reasons explained below.
	Applicant’s first argument is that none of DeCharms, Sackellares and Monroe teaches or suggests that the electrical brainwave neural correlates, e.g., EEG recordings, are obtained while the subject is engaged in a motor skill. To support this, Applicant first argues that DeCharms “refers to learning, but learning to perform a task is not the same as engaging in the task.” The Examiner respectfully disagrees. While Para. [0676] does refer to various to perform a physical task … [which] may include, but are not limited to, playing an instrument, performing a work-related task, or certain sports or performance-related applications.” As one skilled in the art would readily understand in this context, learning to perform a physical task such as playing a musical instrument involves actually playing the instrument. This interpretation is clearly what is meant by DeCharms since it is stated in contrast to the previous examples in Para. [0676] which involve merely reading visual information or listening to auditory information. For further support of this interpretation, attention is directed to Para. [0157] (“Behavior, as used herein, refers to a physical or mental task or exercise engaged in by a subject, which may be in order to activate one or more regions of interest of the brain. Examples of different types of behaviors include, but are not limited to sensory perception, detection or discrimination, motor activities …”) and Para. [0282] (“motor behaviors”). Applicant also argues that “EEG acquisition during physical activity induces artifacts, and DeCharms does not teach how to filter any such artifacts.” The Examiner respectfully disagrees because (1) not all physical activity will necessarily induce artifacts in an EEG reading, and (2) for activities which do induce artifacts, one skilled in the art would easily understand how to filter out such artifacts as this is extremely common practice in the medical diagnostic arts. Furthermore, Applicant’s claims here do not present any limitations concerning the filtering of artifacts. 
	Applicant next argues that “DeCharms does not relate to modulated brainwaves, and rather looks at spatial signal energy patterns themselves, without regard to waveform. 

Claim Objections
Claims 1, 5, 12-13, and 25 are objected to because of the following informalities:
Claim 1, second-to-last line: “a first subject” should read “the first subject”
Claim 5, last line: “a motor skill” should read “the motor skill”
Claim 12, second-to-last line: “a first subject” should read “the first subject”
Claim 13, second-to-last line: “a first subject” should read “the first subject”
Claim 25, second-to-last line: “a first subject” should read “the first subject”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 9 and 19 recite limitations which are almost identical to newly added limitations to independent claims 1 and 13 (which 9 and 19 depend from, respectively). As a result, it does not appear that claims 9 and 19 actually change the scope of claims 1 and 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an input configured to acquire the electrical brainwave neural correlates associated with the mental process of the first subject” in claim 16;
“an input configured to receive brainwave signals from the first subject” in claim 26.
“an input received from the second subject to determine readiness to perform the motor skill” in claim 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7, 9-14, 16, 18-22, 25, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0066838 A1 to DeCharms (hereinafter “DeCharms”) in view of US Patent No. 5,356,368 to Monroe (hereinafter “Monroe”).
Regarding Claims 1, 9, 12-14, 19, 22, 25 and 27, DeCharms teaches:
A method of facilitating a mental process (see, e.g., Para. [0058]: “… achieve activation during training of one or more regions of interest … during a process of training … to be used by the second subject in performing training trials … in performing training trials for the activation of a brain region of interest in the second subject”), comprising: 
determining electrical brainwave neural correlates associated with a mental process of a first subject while the first subject is engaged in a motor skill (see, e.g., Para. [0058]: “calculating activation metrics for activity measured for one or more regions of interest in a first subject; logic for comparing a set of calculated activation metrics and selecting a subset of the activation metrics having a superior activation of the one or more regions of interest in that first subject … e) one or more activity metrics computed from the measured activity in the first subject, f) a spatial pattern computed from the measured activity in the first subject, g) a location of a region of interest computed from the measured activity of the first subject …”; Para. [0157] (“Behavior, as used herein, refers to a physical or mental task or exercise engaged in by a subject, which may be in order to activate one or more regions of interest of the brain. Examples of different types of behaviors include, but are not limited to sensory perception, detection or discrimination, motor activities …”) and Para. [0282] (“motor behaviors”); also generally see Para. [0282]-[0289] (measurements of the brain can be taken with, e.g., EEG); additionally, see e.g. Paras. [0676] and [0680] (variety of skill learning can be enhanced, including playing an instrument)); 
(see, e.g., Para. [0058]: “computer executable logic … the software comprising: logic for calculating activation metrics for activity measured for one or more regions of interest in a first subject; logic for comparing a set of calculated activation metrics and selecting a subset of the activation metrics having a superior activation of the one or more regions of interest in that first subject … e) one or more activity metrics computed from the measured activity in the first subject, f) a spatial pattern computed from the measured activity in the first subject, ”); and 
subjecting a second subject to a stimulus having a modulation selectively dependent on at least the determined changes in the modulated brainwave pattern (see, e.g., Para. [0058]: “what next stimulus to communicate to the second subject, b) what next behavior to instruct the second subject to perform, c) when the second subject is to be exposed to a next stimulus, d) when the second subject is to perform a next behavior, e) one or more activity metrics computed from the measured activity in the first subject, f) a spatial pattern computed from the measured activity in the first subject, g) a location of a region of interest computed from the measured activity of the first subject, h) performance targets that the second subject is to achieve computed from the measured activity in the first subject, i) a performance measure the second subject's success computed from the measured activity in the first subject; … In another variation, the information communicated to the second subject is a set of instructions and/or stimuli to be used by the second subject in performing training trials. In another variation, the information communicated to the second subject is a set of instructions and/or stimuli to be used by the second subject in performing training trials for the activation of a brain region of interest in the second subject.”) adapted to entrain brainwaves of the second subject with the electrical brainwave neural correlates associated with the mental process of the first subject, while the second subject is preparing for or engaged in the motor skill (see the portions of Para. [0058] discussed above; also see e.g. “guiding brain activity training” in Para. [0029]. DeCharms’ disclosure of modifying activity in regions of interest of the brain to be more similar to those found from a first subject performing a given activity amounts to brainwave entrainment since it is modifying the brainwaves to be more similar to the monitored brainwaves of the first subject; alternatively see the inclusion of Monroe below).

Concerning the limitation “determining changes in the modulated brainwave pattern over time with the at least one automated processor,” DeCharms further teaches in Paras. [0053] and [0054] that the invention can be adapted to a sequence of behaviors (i.e. as opposed to a single behavior), and teaches in Paras. [0077]-[0079] that changes in activation in response to a particular behavior can be monitored. DeCharms fails to specifically teach a binaural stimulator, concurrent frequencies, acoustical patterns having a time-varying pattern corresponding to the electrical brainwave neural correlates associated with the mental process of the first subject while the first subject is preparing for or engaged in the motor skill, and a plurality of frequency patterns of brainwave activity of a human while engaged in (see, e.g., the abstract and Col. 1 lines 42-65) including binaural beats from a binaural stimulator (see, e.g., Col. 1 lines 51-65 and Col. 4 lines 21-66) at multiple simultaneous frequencies (see, e.g., Col. 1 lines 51-65 and Col. 2 lines 5-16 and Col. 2 lines 53-56) corresponding specifically to electrical brainwave neural correlates associated with the mental process of the first subject while the first subject is preparing for or engaged in the motor skill (see same portions cited above) including sequences of different frequencies based on frequency patterns corresponding to different aspects of the skill/task (see Col. 4 line 67 through Col. 5 line 9; also see Col. 8 lines 60-63). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify DeCharms to entrain the second subject’s brainwaves during the skill/activity with the first subject’s electrical brainwave neural correlates, and include a binaural sitmulator, concurrent frequencies, acoustical patterns having a time-varying pattern corresponding to the electrical brainwave neural correlates associated with the mental process of the first subject while the first subject is preparing for or engaged in the motor skill, and a plurality of frequency patterns of brainwave activity of a human while engaged in different aspects of the skill or task; and the stimulus comprises a sequence of phases respectively representing the plurality of frequency patterns, as taught by Monroe, because it 

Regarding Claims 3, 7, 18, 21, in addition to Para. [0058] already discussed above, also see Paras. [0186] (variety of stimulus types including images, sounds, etc.), [0413] and [0534].

Regarding Claim 4, see the same portions of Para. [0058] discussed above; also see Para. [0187], [0198] (generally describing how the information is digitally coded) and 9800 in FIG. 5.

Regarding Claim 5, see Paras. [0286]-[0287] (continuous collection of data), Para. [0363]-[0364] (stimuli is tailored to the particular subject and can be based off measured data taken after a stimulus was applied, i.e. during the activity), [0367]-[0369] (explaining how stimuli are chosen based off measured data prior to and during stimulation). Additionally, see FIGS. 15B, 16A-16B and Paras. [0145]-[0146].

Regarding Claims 10-11, see e.g. Paras. [0676] and [0680] (variety of skill learning can be enhanced, including playing an instrument).

Regarding Claim 16, see generally elements 110, 120, 125 and 130 in FIG. 1 (the collected data, e.g. EEG data, is clearly input into the processing system).

Regarding Claim 20, see the same portions of Para. [0058] referenced above in the rejection of claim 1; additionally, see e.g. Paras. [0676] and [0680] (variety of skill learning can be enhanced, including playing an instrument). 

Regarding Claim 28, see Para. [0559].

Claims 6, 15, 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over DeCharms in view of Monroe as applied to claims 1, 13, 14 and 16 above, and further in view of US 2015/0088024 A1 to Sackellares et al. (hereinafter “Sackellares”).
Regarding Claims 6, 15, 17 and 26, DeCharms in view of Monroe teaches claims 1, 13, 14 and 16 as discussed above; DeCharms further teaches that the first and second subject may be the same subject (Paras. [0054], [0056], [0057] and [0060]); but DeCharms in view of Monroe fails to further teach that the extracted pattern is a brainwave frequency pattern and determining changes in a time-frequency domain transformed representation of the pattern over time. Another reference, Sackellares, teaches a similar invention for brain function analysis (see title) and specifically teaches that a functional transform into both time and frequency domain, e.g. using wavelet transform, is informative and intuitive for such real data applications (see e.g. Paras. 91-93, 141, 143). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify DeCharms to transform collected EEG data into the time-frequency domain, e.g. .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sabesan et al. ‘747: see Paras. 44, 64;
Connor ‘496: see title, abstract;
Raut ‘386: see Paras. 11, 67; claim 5;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Wednesday, January 12, 2022